      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LISA G. FINCH, Individually, as Co-Adminis-          )
trator of the Estate of Andrew Thomas Finch,         )
deceased, ADELINA FINCH; DOMINICA C.                 )
FINCH, as Co-Administrator of the Estate of          )
Andrew Thomas Finch, deceased; and                   )
ALI ABDELHADI,                                       )
                                                     )
                                Plaintiffs,          )
                                                     )
        vs.                                          )      Case No. 18-cv-1018-JWB-KGS
                                                     )
CITY OF WICHITA, KANSAS; WICHITA                     )
POLICE OFFICER JUSTIN RAPP; SGT.                     )
BENJAMIN JONKER; JOHN DOE POLICE                     )
OFFICERS 1 – 8,                                      )
                                                     )
                                Defendants.          )

                                 FIRST AMENDED COMPLAINT

        COMES NOW the Plaintiffs, by and through their counsel, and for their causes of action

against Defendants state as follows:

                                          INTRODUCTION

        1.      This is a Section 1983 Civil Rights action against Defendants for violations of

Plaintiffs' constitutional rights.

        2.      On December 28, 2017, at approximately 5:00 p.m. Andrew Finch was inside his

home at 1033 West McCormick Street in Wichita, Kansas enjoying a peaceful evening with his

mother, sister, niece, and two friends. Unknown to him, over ten heavily-armed Wichita Police

Department (WPD) officers had surrounded the house. Shortly after opening the front door to see

what was happening outside, he lost his life to a single bullet fired by Defendant Officer Justin

Rapp from a sniper's rifle fifty yards away.


                                                 1
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 2 of 24




       3.      Before the shooting, the WPD Officers on the scene, including Rapp and his

commanding officer, Defendant Sergeant Jonker, made no effort to ascertain whether Andrew

Finch actually presented any threat to either officers or the public before the shooting. In fact

Finch presented no such threat – he was an innocent, unarmed man who was killed less than 10

seconds after entering the porch of his own house. WPD Officers, and Rapp in particular, had no

reasonable justification for shooting and killing Andrew Finch.

       4.      Immediately after the shooting, WPD Officers forced Andrew's mother, sister,

niece and two friends from the house in handcuffs, held them against their wills for over an hour

in 24-degree weather, and then transported them to WPD and interrogated them for over an hour

before releasing them without explanation.

       5.      The WPD Officers on the scene, including Defendant Jonker, who was in charge

of the police response to the incident, made no effort to ensure immediate life-saving medical

treatment for Finch after the shooting. Finch was left to bleed out in the front hall of the house

where he fell after the shooting.

       6.      Andrew Finch died as a result of the actions and inactions of the WPD Officers

who responded unlawfully when they surrounded his house and used lethal force on December

28, and because of the failures in policy and practice of the City of Wichita that facilitated such

egregious law enforcement misconduct.

                                    JURISDICTION AND VENUE

       7.      This court has subject matter jurisdiction of these claims pursuant to the Civil

Rights Act, 42 U.S.C. § 1983 et seq; the Judicial Code, 18 U.S.C. §§ 1331 and 1343(a); and the

4th and 14th Amendments to the Constitution the United States.



                                                  2
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 3 of 24




        8.      The amount in controversy exceeds $75,000, exclusive of costs and interest.

        9.      Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

at the time the events took place, resided in this judicial district, and the events giving rise to the

plaintiffs’ claims occurred in this judicial district.

                                               PARTIES

        10.     Plaintiff Lisa G. Finch is a resident of Sedgwick County, Kansas, the mother of

Andrew Finch, the Co-Administrator of the Estate of Andrew Thomas Finch, deceased, which

was filed in the 18th Judicial District of Sedgwick County, Kansas, Case No. 2018-PR-000050.

        11.     Plaintiff Adelina Finch is a resident of Sedgwick County, Kansas.

        12.     Plaintiff Dominica C. Finch is a resident of Sedgwick County, Kansas, the sister

of Andrew Finch, and the Co-Administrator of the Estate of Andrew Thomas Finch, deceased,

which was filed in the 18th Judicial District of Sedgwick County, Kansas, Case No. 2018-PR-

000050.

        13.     Plaintiff Ali Abdelhadi is a resident of is a resident of Sedgwick County, Kansas.

        14.     Defendant City of Wichita, Kansas, (hereinafter “City”) is a city and municipality

organized under the laws of the State of Kansas. The City may be served with process at 455 N.

Main, Wichita, Kansas 67202. The City is responsible for the policies, practices and customs of

its Police Department.

        15.     Defendant Police Officer Justin Rapp is employed by WPD and engaged in the

conduct complained of in the course and scope of his employment with the City of Wichita. At

the times material to this complaint, Officer Rapp was a duly appointed agent authorized to

enforce the laws of the City of Wichita, and the State of Kansas and acted under the color of law



                                                    3
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 4 of 24




at all times relevant to this action. He is sued in his individual capacity.

       16.     Defendant Police Officer Sergeant Benjamin Jonker is employed by WPD and

engaged in the conduct complained of in the course and scope of his employment with the City

of Wichita. At the times material to this complaint, Sergeant Benjamin Jonker was a duly

appointed agent authorized to enforce the laws of the City of Wichita, and the State of Kansas

and acted under the color of law at all times relevant to this action. He is sued in his individual

capacity.

       17.     Defendant City of Wichita John Doe Officers 1-8 (hereinafter “Defendant

Officers”) are officers employed by the WPD. As such, they were duly appointed agents

authorized to enforce the laws of the City of Wichita, and the State of Kansas and acted under

the color of law and in the scope of their employment at all times relevant to this action. They

may be served with process at WPD, Patrol South Bureau, 211 E. Pawnee, Wichita, Kansas

67211. They are sued in their individual capacities.

                                               FACTS

       18.     On December 28, 2017, at approximately 5:00 p.m. a prank caller in the State of

California placed a call to the City of Wichita 911 (hereinafter “Prank Call”), falsely claiming

that he had shot his father, was holding his mother at gun point, was going to burn down the

house, and was going to commit suicide. The prank caller falsely gave a local Wichita address as

his location. The WPD had no history of responding to criminal calls at that address.

       19.     As a result of the Prank Call, Wichita Police officers, including the Defendant

Officers, were dispatched to that local Wichita address.

       20.     That local address is 1033 West McCormick Street in Wichita, Kansas



                                                  4
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 5 of 24




(hereinafter “1033 West McCormick”).

       21.      Based on the information from the Prank Call, WPD Officers, including

Defendant Officers, went to 1033 West McCormick knowing or having reason to know that they

may be confronted with

             a. A situation involving someone in a mental health crisis;

             b. a suicide situation involving hostages;

             c. A situation involving a barricaded person who had shot his father, who was

                holding his mother and other family members at gunpoint, who had threatened to

                burn down the house, and who had threatened to commit suicide.

       22.      Defendant Officers, including Defendants Rapp and Jonker, surrounded the house

at 1033 West McCormick.

       23.      Defendant Officers, including Defendants Rapp and Jonker, who surrounded 1033

West McCormick were not:

             a. Responding as Crisis Intervention Team Officers (CIT Officers);

             b. Responding as officers who were specifically trained to deal with mentally ill

                civilians; or

             c. Responding as members of a SWAT team, specifically trained to respond to high-
                stakes scenarios and to de-escalate situations by using well-established de-
                escalation techniques and less-lethal force.

       24.      At the time Defendant Officers, including Defendants Rapp and Jonker,

surrounded 1033 West McCormick, the occupants in the house were: Andrew Finch, the

deceased; Lisa G. Finch, his mother and plaintiff; Domenica C. Finch, his sister and plaintiff; his

minor niece and plaintiff, Adelina Finch; and Ali Abdelhadi, one of two family friends



                                                  5
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 6 of 24




(hereinafter “Occupants of 1033 West McCormick”).

      25.      At the time Defendant Officers, including Defendants Rapp and Jonker,

surrounded 1033 West McCormick:

            a. No occupant of 1033 West McCormick had shot any person;

            b. No occupant of 1033 West McCormick had threatened to hold or was holding any
               person at gunpoint;

            c. No occupant of 1033 West McCormick had threatened or was threatening to burn
               the house down;

            d. No occupant of 1033 West McCormick had threatened or was threatening to
               commit suicide;

            e. No occupant of 1033 West McCormick was armed or possessed a weapon;

            f. No occupant of 1033 West McCormick presented a threat to the Defendants,
               WPD Officers, or anyone else;

            g. No occupant of 1033 West McCormick had committed or was committing a
               crime;

            h. No occupant of 1033 West McCormick was the target of an arrest warrant; and

            i. 1033 West McCormick was not the object of a search warrant.

      26.      After Defendant Officers, including Defendants Rapp and Jonker, surrounded

1033 West McCormick, they made no attempt to determine whether an occupant of the house:

               a.     Was in a mental health crisis;

               b.     Had shot someone;

               c.     Had threatened to hold or was holding someone at gunpoint;

               d.     Had threatened or was threatening to burn the house down;

               e.     Had threatened or was threatening to commit suicide;

               f.     Was in possession of a firearm; or


                                                6
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 7 of 24




                g.     Posed a danger to themselves or to others.

       27.      After Defendant Officers, including Defendants Rapp and Jonker, surrounded

1033 West McCormick, Andrew Finch opened the front door in order to investigate what was

happening outside his house. Less than 10 seconds after Finch opened the door, Defendant

Rapp, without cause or provocation and with the intention of killing Andrew Finch, fired a high-

powered rifle at him from fifty yards away. Andrew Finch was ultimately killed by this shot.

Defendant Rapp was the only WPD Officer to fire a weapon at Andrew Finch that night.

       28.      At the time Rapp shot the rifle, the visibility from Rapp’s position to the porch

where Finch was standing was poor; the scene was dark and Rapp lacked a clear view of Andrew

from where he was stationed. Rapp also was unable to see the other officers who surrounded the

Finch house, including those who were much closer to the porch and had a much better view of

Andrew at the time of the shooting.

       29.      After the shooting of Andrew Finch, WPD Officers:

             a. Ordered the occupants of 1033 West McCormick to exit the house through the
                side door;

             b. Handcuffed the occupants of 1033 West McCormick and forced them to wait
                outside in 24-degree weather for over an hour;

             c. Interrogated each of the occupants of 1033 West McCormick before being
                releasing them without explanation; and

             d. Ransacked 1033 West McCormick and seized the front door of the house, two cell
                phones, a computer, router an Xbox and other items of personal property
                belonging to the occupants of 1033 West McCormick. No weapons were
                recovered.

       30.      Sergeant Jonker, who was the commanding officer in charge of the scene and who

directly supervised all the responding WPD Officers, including by issuing directives and



                                                  7
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 8 of 24




radioing each of the officers who responded throughout the incident, knowingly failed to call

SWAT to respond to the incident as required by WPD policy; knowingly failed to establish an

operational perimeter; knowingly failed to establish a contact team; knowingly failed to appoint

a primary point of contact between the police and Finch; knowingly failed to provide any

instruction to the armed WPD officers, including Rapp, who surrounded the Finch household;

knowingly failed to ensure WPD Officers identified themselves and issued instructions to Finch

and the other members of the household; knowingly failed to ensure a negotiating team was

present and active at the scene; knowingly failed to ensure CIT officers were present and active

at the scene; and knowingly failed to issue warnings to Finch prior to the fatal shot.

       31.     Despite obvious warning signs that the Prank Call was false, Jonker also failed to

conduct any kind of investigation or inquiry that would have alerted him and the other WPD

Officers at the scene to that fact and which would have prevented Rapp’s use of lethal force.

       32.     Jonker’s supervisory failures, both his actions and inactions, facilitated and

promoted Rapp’s unlawful shooting of Andrew Finch.

        33.    Andrew Finch left as his sole heirs two minor children, a boy, AF, and a girl, DF.

                                           Count 1
                          42 U.S.C. § 1983 Claim for Excessive Force
                           (Estate of Andrew Thomas Finch Claim)

       34.     Plaintiffs Lisa G. Finch and Dominca C. Finch, as Co-Administrators of the Estate

of Andrew Thomas Finch repeat and reallege the preceding paragraphs of this Complaint as if

they were fully set out in this Count.

       35.     The actions of Defendant Officers, including Defendants Rapp and Jonker,

alleged in this Complaint, which resulted in the shooting of Andrew Finch without just cause,



                                                 8
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 9 of 24




violated Andrew Finch's rights under the Fourth Amendment to the United States Constitution to

be secure in his person against unreasonable seizure, and his right to due process under the

Fourteenth Amendment to the United States Constitution.

        36.     The actions of Defendant Officers, including Defendants Rapp and Jonker, as

alleged in this Complaint were done maliciously, wantonly, or oppressively, with the intent to

cause injury to the plaintiff or in reckless disregard of the probability that they would cause

injury to the plaintiff.

        37.     The actions of Defendant Officers, including Defendants Rapp and Jonker,

alleged in this Complaint were the direct and proximate cause of the constitutional violations set

forth above and of the Plaintiff's injuries.

                                            Count 2
                       42 U.S.C. § 1983 Claim for Unconstitutional Seizure
                                (Lisa G. Finch Individual Claim)

        38.     Plaintiff Lisa G. Finch, individually, repeats and realleges the preceding

paragraphs of this Complaint as if they were fully set out in this Count.

        39.     The actions of Defendant Officers, including Defendants Rapp and Jonker,

alleged in this Complaint, which resulted in the detention and arrest of Lisa G. Finch without just

cause, violated her rights under the Fourth Amendment to the United States Constitution to be

secure in her person against unreasonable seizure, and her right to due process under the

Fourteenth Amendment to the United States Constitution.

        40.     The actions of Defendant Officers, including Defendants Rapp and Jonker, as

alleged in this Complaint were done maliciously, wantonly, or oppressively, with the intent to

cause injury to the plaintiff or in reckless disregard of the probability that they would cause



                                                  9
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 10 of 24




injury to the plaintiff.

        41.     The actions of the Defendant Officers as alleged in this Complaint were the direct

and proximate cause of the constitutional violations set forth above and of the Plaintiff's injuries.

                                            Count 3
                       42 U.S.C. § 1983 Claim for Unconstitutional Seizure
                                (Ali Abdelhadi Individual Claim)

        42.     Plaintiff Ali Abdelhadi repeats and realleges the preceding paragraphs of this

complaint as if they were fully set out in this Count.

        43.     The actions of the Defendant Officers as alleged in this Complaint, which resulted

in the detention and arrest of Ali Abdelhadi without just cause, violated his rights under the

Fourth Amendment to the United States Constitution to be secure in his person against

unreasonable seizure, and his right to due process under the Fourteenth Amendment to the

United States Constitution.

        44.     The actions of the Defendant Officers as alleged in this Complaint were done

maliciously, wantonly, or oppressively, with the intent to cause injury to the plaintiff or in

reckless disregard of the probability that they would cause injury to the plaintiff.

        45.     The actions of the Defendant Officers as alleged in this Complaint were the direct

and proximate cause of the constitutional violations set forth above and of the Plaintiff's injuries.

                                            Count 4
                       42 U.S.C. § 1983 Claim for Unconstitutional Seizure
                                (Adelina Finch Individual Claim)

        46.     Plaintiff Adelina Finch repeats and realleges the preceding paragraphs of this

Complaint as if they were fully set out in this Count.

        47.     The actions of the Defendant Officers as alleged in this Complaint, which resulted



                                                 10
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 11 of 24




in the detention and arrest of Adelina Finch without just cause, violated her rights under the

Fourth Amendment to the United States Constitution to be secure in her person against

unreasonable seizure, and her right to due process under the Fourteenth Amendment to the

United States Constitution.

       48.     The actions of the Defendant Officers as alleged in this Complaint were done

maliciously, wantonly, or oppressively, with the intent to cause injury to the plaintiff or in

reckless disregard of the probability that they would cause injury to the plaintiff.

       49.     The actions of the Defendant Officers as alleged in this Complaint were the direct

and proximate cause of the constitutional violations set forth above and of the Plaintiff's injuries.

                                            Count 5
                          42 U.S.C. § 1983 Supervisory Liability Claim
                            (Estate of Andrew Thomas Finch Claim)

       50.     Plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if they

were fully set out in this Count.

       51.     Defendant Sergeant Jonker exercised control over, directed, facilitated,

affirmatively approved and acquiesced in the unconstitutional misconduct of the Defendant

Officers, including Defendant Rapp, who responded to 1033 W. McCormick the night of the

Finch shooting.

       52.     The actions and inactions of Defendant Jonker, as alleged in this Complaint, were

done maliciously, wantonly, or oppressively, with the intent to cause injury to the plaintiff or in

reckless disregard of the probability that they would cause injury to the plaintiff.

       53.      The actions and inactions of Defendant Sergeant Jonker, as described in this

Complaint, were the direct and proximate cause of the constitutional violations set forth above



                                                 11
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 12 of 24




and of the Plaintiff's injuries.

                                             Count 6
                                  42 U.S.C. § 1983 Monell Claim
                             (Estate of Andrew Thomas Finch Claim)

        54.     Plaintiffs repeat and reallege the preceding paragraphs of this Complaint as if they

were fully set out in this Count.

        55.     The actions of the Defendant Officers as alleged in this Complaint were done

under the authority of one or more interrelated de facto policies, practices and/or customs of the

City of Wichita.

        56.     The actions and inactions of the Defendant Officers as alleged in this Complaint

were the result of widespread municipal policy, practice and custom, as further established by the

involvement in, and ratification of, these acts by municipal supervisors and policy makers,

including Wichita Mayor Jeff Longwell and Wichita City Manager Robert Layton, as well as by

a wide range of police officials, including WPD Chief Gordon Ramsay.

        Wichita Police Department Mental Health Policy

        57.     Wichita police officers are governed by WPD Policies, Regulations, and each

Bureau’s Standard Operating Procedures.

        58.     WPD Policy 5.19 addresses how Wichita Police Department Officers are to

handle individuals with mental illness.

        59.     WPD Policy 5.19 defines “Mental Illness” as “[a] condition characterized by

impairment of an individual’s normal cognitive, emotional, or behavioral functioning which can

be caused through a variety of means, including but not limited to: social, psychological,

biochemical, genetic, illness or injury.”



                                                 12
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 13 of 24




           60.      WPD has officers called Crisis Intervention Team (CIT) Officers who are

specifically trained to deal with mentally ill citizens and de-escalate situations by using specific

de-escalation techniques. These CIT Officers receive special training from Sedgwick County,

Kansas.

           61.      According to Sedgwick County’s information on CIT training, “[L]aw

enforcement officers are trained to de-escalate potentially dangerous situations involving

individuals with mental illness, intellectual disabilities and/or developmental disabilities

(ID/DD).1” (Emphasis added.)

           62.      The WPD Policy Manual, Policy 519.02 “Mentally Ill Persons/Crisis Intervention

Team” states that CIT Officers are the “preferred response to all calls involving mental health

crises.”

           63.      According to former Wichita Police Department Deputy Chief Tom Stolz:

                 a. Wichita has seen a marked increase in the number of police cases involving
                    mentally ill people, with Wichita officers handling more than 1,900 cases
                    involving the mentally ill in 2008.

                 b. The number of cases involving the mentally ill had risen to more than 2,600, and
                    2012 is expected to be higher.

           64.      Despite recognition by WPD that cases involving the mentally ill were steadily

rising every year, and that its officers would likely encounter situations with citizens suffering a

mental health crisis, the Wichita City leadership and the WPD failed to properly train and

supervise its officers to deal with the mentally ill, in particular in responding to high-stakes

scenarios.

       Wichita Police Department Policy on Suicide Calls

1 http://www.sedgwickcounty.org/cddo/facts_and_details/Community%20Resources.pdf


                                                    13
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 14 of 24




       65.     WPD policy concerning people who are suicidal or who exhibit suicidal

tendencies recognizes that:

                a.     The first responding officers should not attempt to breach the home when
                       the suicidal person is home alone, unless there is imminent danger to the
                       officers or others;

                b.     Time is the most important asset when dealing with people in crisis and
                       allows for better intelligence, a better response and the passage of time
                       calms people down;

                c.     The first few minutes of a crisis event are the most critical and set the stage
                       for future actions in a mental health crisis incident;

                d.     If within an officer’s control, it is best to allow time to pass and let a
                       person calm down before making the initial contact;

                e.     Suicide calls are often cries for help by the person threatening to commit
                       suicide;

                f.     When responding to a suicide call, safety is of the utmost concern;

                g.     Unnecessarily placing officers or the suicidal person at risk of harm should
                       be avoided.

       Wichita Police Department Use Force Policy

       66.     WPD Regulation 4.1 governs “Weapons/Use of Force”.

       67.     WPD Regulation 4.101 (“Reg. 4.101”) issued and revised as of February 16, 2012

states the following in pertinent part:

                       In a stressful situation, a police member’s first reaction should
                       be to determine whether the objective can be accomplished
                       without the use of a weapon. A member’s decision, relative to
                       the use of force, must be legally justifiable, and thoroughly
                       articulated, considering both the nature of the crime and
                       circumstances surrounding it.

                       This Department recognizes and respects the value and special
                       integrity of each human life. In vesting police members with the
                       lawful authority to use force to protect the public welfare, a


                                                  14
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 15 of 24




                       careful balancing of all human interests is required. Therefore,
                       it is the policy of this Department that police members shall
                       use only that force that is objectively reasonable based on the
                       totality of the circumstances, to effectively bring an incident
                       under control, in making a lawful arrest, while protecting the life
                       of the member, or the life of another person. (Emphasis added.)

       68.     WPD Regulation 4.105, “Situations When Discharging a Firearm Is Not

Justified,” states that “an officer is not justified in discharging a firearm when use of less force

would safely accomplish the objective.” (Emphasis added.)

       69.     WPD Regulation 4.106, “Use of Less-Lethal Force,” states “Where lethal force is

not authorized, members should assess the incident in order to determine which less-lethal force

technique or weapon will best de-escalate and bring the incident under control in a safe manner.”

       70.     WPD uses a “Threat Assessment” policy regarding the use of force.

       71.     WPD “Threat Assessment” policy teaches the officers to imagine the worst

scenario possible and act on that assumption rather than the objective facts before them.

     Pattern and Practice of Concealing Officer Misconduct and Promoting a Culture of
Impunity

       72.     As a matter of City-wide policy, practice and custom, information about officer-

involved shootings and other uses of excessive force, including WPD investigations into such

conduct, is kept internally and away from the public view. This lack of municipal transparency

ensures that officers are not held accountable for even egregious misconduct. Further, there is no

independent oversight of WPD investigations into its own officers, allowing WPD to conduct

faulty investigations of officers without consequence.

       73.     The Defendant City maintains a policy of refusing to publicly release information

about officer-involved shootings or uses of excessive force. Despite the City’s position in Fettke



                                                  15
      Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 16 of 24




v. City of Wichita that WPD Officers, as public officials, do not have a right to privacy, the City

refuses to release the names of the officers involved, citing privacy rights of the officer.3

        74.      Defendant City of Wichita, through WPD, fails to conduct objective and

evidence-based investigations into officer and supervisory officer misconduct. As a result,

Officers come to believe that they can violate the rights of civilians, including through the

unlawful use of lethal force, with impunity and without fear of discipline or consequence.

        75.      Officer-involved shootings and other acts of excessive force by WPD officers

remain cloaked in secrecy because internal WPD records relating to such acts are made part of

the WPD secret confidential records file. Further, WPD fails to release the results of officer-

involved misconduct investigations even to the officers under investigation.

        76.      This pattern and practice of concealing officer misconduct is demonstrated by

numerous incidents of misconduct by leadership actively concealed from the public and not

disclosed, including but not limited to:

              a. Destruction of internal affair records of senior members of the police department
                 by order of senior leadership;

              b. Implementation of “training systems” designed to prevent the discovery of
                 information about officers’ use of force by classifying certain documents as
                 “training aides”;

              c. Refusal to provide the identities of the officers involved to the victims and
                 families of victims of deadly force by officers, in an effort to stall or delay the
                 filing of lawsuits against WPD and its officers;

              d. The lack of any meaningful internal administrative or criminal review regarding
                 the use of lethal force by officers;

              e. The lack of any meaningful civilian oversight and City regarding claims of

3 Fettke v. City of Wichita, 264 Kan. 629, 632, 957 P.2d 409, 412 (1998), wherein City of Wichita argued the city
  owed no duty of silence to Fettke, who was a police officer and a public official with no right of privacy and
  therefore the City should not be liable for the release of his name to the media.

                                                        16
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 17 of 24




                excessive force;

             f. The lack of any meaningful administrative or criminal investigation into officer-
                involved shootings.

             g. The lack of any meaningful administrative or criminal investigation into officer-
                involved misconduct in high-stakes scenarios.

       77.      Defendant City of Wichita does not have an operational civilian review board or

police oversight committee regarding officer-involved shootings or claims of excessive force,

leaving the City’s police department free to investigate itself. There is no adequate mechanism

for City review of WPD’s internal investigations of officer-involved misconduct.

       78.      Current and past leadership within the City have furthered the culture of officer

impunity and a lack of police transparency by authorizing, approving and facilitating WPD’s

inadequate handling of alleged misconduct committed by its own officers and by failing to

establish adequate municipal oversight of the police.

       79.      This municipal pattern and practice of concealing WPD officer and supervisory

officer misconduct and of concealing the identities of officers involved in alleged misconduct

encourages officers to believe that their unconstitutional behavior will be protected and that they

will suffer no discipline, thereby emboldening them to act unlawfully.

       Wichita Police Department Officer-Involved Shootings from 2010-2015

       80.      WPD Officers have been involved in at least 29 shootings incidents from 2010-

2015, resulting in at least 15 deaths. In over 95% of these cases, the Defendant City of Wichita

refused to publicly release the names of the involved officer.

       81.      Defendant City of Wichita has exonerated the officers in virtually all officer-

involved shootings between 2010 and the present and has taken the position that they were all



                                                 17
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 18 of 24




reasonable and justifiable.

       82.        On information and belief, Defendant City of Wichita has exonerated virtually all

officers in officer-involved shootings from 2016 to the present.

       Wichita Investigations of Officer-Involved Shootings

       83.        WPD considers investigations of officer-involved shootings to be criminal

investigations.

       84.        Despite treating investigations of officer-involved shootings as criminal

investigations, Defendant City of Wichita immediately designates every officer-involved

shooting resulting in death as a “Justifiable Homicide,” despite the lack of such determination by

the Sedgwick County District Attorney.

       85.        Once the officer-involved shooting death is arbitrarily classified as a “Justifiable

Homicide,” Defendant City of Wichita’s investigation is conducted in such a manner as to

support its predetermined conclusion that the shooting was justified.

       86.        Facts and leads that might suggest the shooting was not justified are ignored and

disregarded.

       87.        The Kansas Bureau of Investigation is tasked with “overseeing” the investigation

of WPD officer-involved shootings.

       88.        The Kansas Bureau of Investigation’s involvement in investigations is limited at

best, and non-existent at worst, leaving Defendant City of Wichita and its police department to

primarily conduct the investigation of its own officers.

       89.        Civilians involved in shootings are locked in an interrogation room with audio and

video recording equipment to record what occurs in the room. Civilians are not afforded access



                                                    18
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 19 of 24




to anyone other than legal counsel prior to questioning.

       90.      In contrast, WPD Officers involved in shootings are allowed to sit in accessible

offices that are open to anyone passing by who want to stop and speak with the officer, rather

than isolated in a locked interrogation room.

       91.      Unlike civilian suspects in a homicide, WPD officers involved in shootings are

allowed to make phone calls prior to questioning.

       92.      WPD Officers are also allowed to view evidence in the case under investigation

prior to the conclusion of the investigation.

       93.      Pursuant to the contractual arrangements between the City and the police officers’

union, WPD Officers are allowed to meet privately with their union representative in a room

without any recording devices prior to questioning after a shooting. These union representatives

are familiar with the process, procedures, and standards for police shootings and are given

unfettered access to the officer prior to questioning and have the opportunity to coach the officer

on what to say and what not to say.

       94.      The interviews of officers involved in a shooting are conducted by WPD

Homicide Detectives, with a Kansas Bureau of Investigation agent sitting in on the interview, but

rarely participating in the interview.

       95.      Investigators ask inappropriate leading questions of the officers thereby

suggesting the legally correct answer to find a shooting is justified.

       96.      Investigators often ignore evidence contrary to the shooting officer’s version of

the events, such as:

             a. the presence of stippling on victim’s body even though the officer said he was too
                far away for stippling to be present;


                                                 19
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 20 of 24




             b. failing to conduct bullet angle analysis or other testing to confirm or contest the
                physical position of the officer and victim at the time of the shooting;

             c. failing to probe important details when questioning witnesses and the shooter;

             d. failing to determine whether less-lethal options were available, or whether the
                officer attempted de-escalation techniques.

       97.      Defendant City of Wichita has never found that an officer-involved shooting

causing serious harm or death was excessive or violated policy.

       98.      Defendant City of Wichita refuses to make administrative findings on the

reasonableness of an officer-involved shooting when litigation is pending.

       Wichita's Failure to Adequately Train WPD Officers

       99.      WPD Officers do not receive sufficient training in how to avoid the use of

excessive and lethal force in the scope of their employment. The consequence of this under-

training is that officers regularly engage in the unnecessary and unconstitutional use of lethal and

excessive force against civilians.

       100.     Defendant City of Wichita knew or should have known that WPD Officers engage

in a pattern and practice of using unnecessary and unconstitutional use of deadly force against

civilians in the scope of their employment.

       101.     At all times material to the allegations contained in this complaint, the City of

Wichita maintained interrelated de facto policies, practices, and customs relating to the failure to

properly train and supervise officers involved in responding to high-stakes scenarios, including:

             a. The failure to improperly implement a procedure for making a assessments about
                the potential that a high-stakes call to Wichita 911 or the badge on the floor is a
                prank call;

             b. The failure to dispatch properly trained officers to any scene involving a potential
                armed person in mental health crisis and/or hostage-taking and/or barricaded
                gunmen and/or any high-stakes scenario;

                                                  20
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 21 of 24




            c. The failure to properly train officers to adequately respond to any scene involving
               a potential armed person in mental health crisis and/or hostage-taking and/or
               barricaded gunmen and/or any high-stakes scenario;

            d. The failure to properly train officers to use adequate de-escalation techniques
               before resorting to the use of lethal force in any scenario involving a potential
               armed person in mental health crisis and/or hostage-taking and/or barricaded
               gunmen and/or any high-stakes scenario;

            e. Encouraging excessive and unreasonable force against civilians in situations
               involving potential mental health crisis;

            f. The failure to properly train and supervise officers with regard to discharging
               their weapons at civilians involved in a potential mental health crisis;

            g. The maintenance and perpetuation of a culture of impunity or code of silence in
               regards to officer-misconduct committed during a police response to any scenario
               involving a potential armed person in mental health crisis and/or hostage-taking
               and/or barricaded gunmen and/or any high-stakes scenario;

         102.   The interrelated municipal policies, practices and customs, as alleged in this

Complaint, individually and together, were maintained and implemented with deliberate

indifference to the constitutional rights of civilians, and were the moving force behind the

Defendant Officers’ unconstitutional acts alleged herein. As such, these policies, practices and

customs are also the direct and proximate causes of the injuries to Andrew Thomas Finch and his

heirs.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Lisa G. Finch, Individually, as Co-Administrator of the Estate

of Andrew Thomas Finch, deceased, Plaintiff Adelina Finch, Plaintiff Dominica C. Finch, as Co-

Administrator of the Estate of Andrew Thomas Finch, deceased, and Plaintiff Ali Abdelhadi pray

for damages in an amount to be determined at trial on each count, exclusive of interest, costs and

attorney fees, including punitive damages against the individual officers, attorney fees and costs


                                                 21
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 22 of 24




pursuant to 42 U.S.C. §1988 for each of the applicable claims, pre- and post-judgment interest on

any damages awarded at the statutory rate, and for other and such further relief as the Court

deems just and equitable.

                                    JURY TRIAL DEMAND

       Plaintiff respectfully requests that this matter be tried to a jury on all of the claims against

the Defendants.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Wichita, Kansas as the place of trial in this matter.



                                                       Respectfully submitted,

                                                       Conlee, Schmidt & Emerson, LLP


                                                       /s/Rick E. Bailey
                                                       Rick E. Bailey, KS # 11583
                                                       200 W. Douglas, Ste. 300
                                                       Wichita, Kansas 67202
                                                       (316) 264-3300
                                                       (316) 264-3423 (Fax)
                                                       rbailey@fcse.net


                                                       /s/Andrew M. Stroth
                                                       Andrew M. Stroth (Pro Hac Vice)
                                                       Carlton Odim (Pro Hac Vice)
                                                       Action Injury Law Group, LLC
                                                       191 North Wacker Drive
                                                       Suite 2300
                                                       Chicago, IL 60606
                                                       (312) 771-2444
                                                       (312) 641-6866 (Fax)
                                                       astroth@actioninjurylawgroup.com
                                                       carlton@actioninjurylawgroup.com

                                                       /s/ Alexa Van Brunt

                                                  22
Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 23 of 24




                                     Alexa Van Brunt (Pro Hac Vice)
                                     MacArthur Justice Center
                                     Northwestern Pritzker School of Law
                                     375 E. Chicago Avenue
                                     Chicago, IL 60647
                                     (312) 503-1336
                                     a-vanbrunt@law.northwestern.edu




                                23
     Case 6:18-cv-01018-JWB-KGS Document 64 Filed 11/13/18 Page 24 of 24




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 13th day of November 2018, a true and

correct copy of the above and foregoing First Amended Complaint was filed with the Clerk of

the District Court by using the CM/ECF system which will send a notice of electronic filing to

counsel for Defendant City of Wichita at:

J. Steven Pigg
FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
3550 S.W. 5th St.
Topeka, Kansas 66606
Email: spigg@fisherpatterson.com
Attorney for Defendant City of Wichita

Jennifer L. Magana
City Attorney
Sharon L. Dickgrafe
Chief Deputy City Attorney
City Hall – 13th Floor
455 N. Main
Wichita, Kansas 67202
Attorney for Defendant City of Wichita

                                            /s/ Rick E. Bailey




                                               24
